








[f1001002.gif] [f1001002.gif]600 Corporate Pointe, Suite 550, Culver City, CA
90230 - 855.710.0915

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement") is made between the FlitWays
Technology, Inc. (“FlitWays” or “the Company”), a corporation organized under
the laws of the State of Nevada at 600 Corporate Pointe Suite 550 Culver City,
CA 90230, and Tobi Mac Aro, (“the Executive”), an individual, for mutual
consideration, the receipt and adequacy of which is hereby acknowledged by the
parties, who agree to the following:




1.

Term, nature and review. The Executive is engaged to serve as the Chairman,
President, Chief Executive Officer, Chief Technology Officer, Interim Chief
Financial Officer, Interim Principal Financial Officer and a member of the Board
of Directors of the Company for a term of three years, commencing on January 1,
2018 and expiring on December 31, 2020.




a.

The initial term of this Agreement is three years (the "Term"). Effective as of
the expiration of such initial Term and as of each annual anniversary date
thereof, the Term shall be extended for an additional one-year period unless,
(i) not later than 6 months prior to such an automatic extension date, the
Company shall have given written notice to the Executive that the Term shall not
be so extended or (ii) not later than six months prior to such an automatic
extension date, the Executive shall have given written notice to the Company
that the Term shall not be so extended.




b.

In the event the Company elects not to extend the Term, it shall pay to the
Executive the severance pay provided for in Section 5.D. In the event the
Executive elects not to extend the Term, the Company shall not pay to the
Executive the severance pay provided for in Section 5.D.




c.

This Agreement may not be terminated by expiration, but only notice of one party
to the other of non-renewal, or as provided for in Section 5.




d.

During the Term, while the Executive is engaged in no lesser capacity than the
Chief Executive Officer, the Executive will perform the duties in such role as
specified in Appendix I attached, as such may be reasonably revised from time to
time by the Board of Directors. The Executive shall hold full authority for the
engagement and discharge of all other employees of the Company and to enter
contracts on behalf of the Company subject to the policies of the board, bylaws
of the Company, and the budget adopted by the Board of Directors. The
performance of the Executive will be reviewed annually by the Company’s Board of
Directors. The Executive will be employed at the headquarters of the Company in
a distance no greater than 15 miles from its current headquarters.




e.

Any violation of a. through e. above shall be deemed termination without cause.














FlitWays – Enterprise Ride Service




--------------------------------------------------------------------------------













2.

Compensation.

a.

Salary: Throughout the Term of this Agreement, the base annual salary of the
Executive shall be as reflected on the schedule below and paid on the Company’s
regular payment schedule:




2018 - $150,000

2019 - $250,000

2020 - $250,000




b.

Option Grants:  For 2017, to reflect important objectives met during such
period, the Executive shall be granted 7,000,000 options as of December 31,
2017, and additional option grants vested quarterly for the below total of each
of the following annual periods:




2018: 8,000,000

2019: 8,000,000

2020: 8,000,000




All grants shall have exercise prices of 10% above the lowest closing price for
the last 10 days of such quarter.




c.

Incentive Bonus:  For each of 2018, 2019 and 2020, executive shall be eligible
for cash bonuses based upon Executives total salary for that specific year and
the performance hurdles as detailed in Appendix A.




The Executive’s performance, compensation and benefits shall be reviewed
annually by the Company's Compensation Committee on behalf of its Board of
Directors;




3.

Benefits. Except as may otherwise be indicated in this Agreement, the




Executive shall be entitled to participate in all employee benefit plans,
including but not limited to, medical coverage, life insurance and contributions
to Executive's retirement plan, that the Company has adopted or may adopt,
maintain or contribute to for the benefit of its executives at a level
commensurate with Executive’s position and compensation, subject to satisfying
the applicable eligibility requirements therefore and in accordance with the
terms of those plans.




The Executive shall also be entitled to the use of a leased automobile, in an
amount not to exceed $1000 per month. In addition, the Executive shall be
entitled to twenty (20) days paid vacation per calendar year. The Executive may
carry forward any unused and accrued vacation days into the following calendar
year in accordance to the policy in the employee handbook of the Company.










4.

Business Expenses. The Company will pay or reimburse the Executive for
reasonable expenses











FlitWays – Enterprise Ride Service




--------------------------------------------------------------------------------










incurred by the Executive, which are directly related to the performance of the
Executive’s duties of employment, subject to maintenance of the documentation by
the Executive in accordance with established policy.




5.

Cancellation.

a.

Cancellation Due to Death or For Cause. This Agreement will be canceled (i)
automatically upon the Executive's death; or (ii) immediately by the




Termination For Cause. “For Cause” shall mean: (a) Executive’s material breach
of a material clause of this Agreement; (b) Executive’s failure or refusal to
perform his duties; (c) executive's misconduct materially damaging or
detrimental to the Company; (d) Executive's conviction of any felony or any
other crime that brings the Company into substantial public disgrace or
disrepute; (e) Executive’s willful refusal to obey the lawful, legitimate
written orders or directions of the Board, as expressed in Board policies,
memoranda or resolutions; (f) Executive’s violation of the Company’s bylaws; or
(g) Executive's acts of dishonesty, fraud, or gross negligence in connection
with the performance of the Executive’s duties under this Agreement. In the
event this Agreement is canceled under the provisions of this Section 5.A., the
Executive shall receive no

further compensation beyond the date of cancellation other than compensation or
benefits accrued or required by law.




b.

Termination by the Company.  The Company may cancel this Agreement for any
reason by vote of the Board of Directors at a regular or special meeting called
for that purpose. The Executive (i) shall be given the same written notification
of that meeting as is given to the Board of Directors, (ii) shall be informed in
writing why the cancellation is being considered, (iii) shall have the right to
address the Board of Directors regarding the proposed cancellation, and to be
represented by counsel or other representative of his choosing and (iv) shall
accept the decision of the Board of Directors as the sole and absolute decision
of the Company. In the event this Agreement is cancelled under the 4 provisions
of this subsection (5.B.), the Executive shall receive the compensation
applicable under this Agreement and all benefits as set out below in subsection
5.D.




c.

Cancellation By Non-Renewal of Term. Either party may terminate this Agreement
by giving the other party written notice that the Term shall not be extended as
per Section 1 herein.




d.

Severance Pay and Benefits. If the Company cancels this Agreement pursuant to
Section 5.B or Section 5.C and the Executive suffers a Separation From Service
(as defined by Section 409A of the IRS Code), the Executive shall receive
Severance Pay in the amount of: (i). The Company shall pay Executive one (1)
year of Executive's base annual salary at the rate applicable on the date of
cancellation; (ii). the Company shall continue to provide the Executive’s health
and life insurance for twelve (12) months; provided, that the Executive has
enrolled in and remains eligible for group health plan continuation coverage
under Section 4980B (COBRA) of the Internal Revenue Code of 1986, as amended
(the “Code”), and the period of coverage provided by the Company under this
Section is the group health plan continuation coverage that the Executive would
be entitled to under the relevant group health plan, ERISA Section 601 et seq.
and Section 4980B of the Code. The Executive will be required to pay the same
portion of the premium for such COBRA coverage as if the Executive remained an
employee, with appropriate











FlitWays – Enterprise Ride Service




--------------------------------------------------------------------------------










reporting of any imputed income and related tax withholding, if any; and (iii).
the Company shall also pay, to the extent permitted by law, to the Executive the
equal amount the Company would have been required to expend in order to provide
Executive one (1) year of all other benefits that the Executive would have
received if he had remained employed by the Company during that one (1) year and
in accordance with current practices and/or policies of the Company, including
but not limited to: short-term disability insurance coverage, long-term
disability insurance coverage, pension contribution, 401(k) contribution, and
automobile expenses. (iv). In order to receive this Severance Pay outlined in
this Section 5.D.i-5.D.iii, Executive must execute and deliver to the Company a
valid Waiver and Release Agreement in a form tendered by the Company that shall
be negotiated in good faith by both parties, which shall include Executive's
general release of all claims against the Company; (v). Any Severance Pay under
this Section 5 shall be paid to Executive in a lump sum, less tax withholdings,
on the latest date of (x) no more than 30 days after the Executive's last date
of employment with the Company or (y) no more than 7 days after the Waiver and
Release Agreement becomes final; (vi). At any time during the 12 months that the
Company has agreed to pay the executive's COBRA health and life insurance
premiums as per Section 5.D.ii, the Company's obligation to pay these premiums
automatically ceases on the date that the Executive becomes eligible to receive
other health care or life insurance benefits that are substantially similar to
the health care insurance benefits that the Executive receives from the
aforementioned COBRA benefits. If the Executive becomes eligible to receive such
benefits as described above, the Executive agrees to notify the Company in
writing within five (5) days of receiving notice of his eligibility to receive
the benefits as described above.




e.

Public Notice. The Company and the Executive shall mutually agree upon any
communications with the Company and/or to the public regarding the cancellation
of this Agreement by either party under subsection 5.A(i), 5.B or 5.C herein.
Neither party shall defame, disparage or denigrate the other in public
statements.




6.

Intellectual Property, Confidentiality and Investment. The Executive recognizes
and agrees that all copyrights, trademarks, or other intellectual property
rights to created works arising in any way from the Executive’s employment by
the are the sole property of the Company and agrees not to assert any such
rights against the Company or any third parties and hereby assigns any and all
such rights to the Company. Upon cancellation or termination of this Agreement
by either party for any reason, the Executive will relinquish to the Company all
documents, books, manuals, lists, records, publications, accounts, computer
files or other writings, keys, credit cards, equipment (including but not
limited to a leased automobile), or other articles that came into the
Executive’s possession in connection with the Executive’s employment by the
Company and to maintain no copies or duplicates without the written approval of
the Company’s Board of Directors. The Executive will maintain in confidence
during and subsequent to the Executive’s employment any information about the
Company or its employees which is confidential information, or which might
reasonably be expected by the Executive to be regarded by the Company as
confidential. The Executive will not make or direct any personal investments
based upon information conveyed to the Executive as the  CEO of the Company
where the information is conveyed with a request of confidentiality.




7.

Non-Competition and Non-Solicitation.




a.

Non-Compete. Upon termination or cancellation of this Agreement or termination
of Executive's











FlitWays – Enterprise Ride Service




--------------------------------------------------------------------------------










employment with the Company for any reason, the Executive will refrain for one
year from directly or indirectly undertaking employment or any compensated
duties as a consultant, independent contractor, owner, agent, employee,
employer, officer, partner, director or otherwise, with any other person,
corporation or other entity on behalf of any person, entity or company in
substantial competition with the Company unless the Company approves the
employment or duties in writing or unless the employment or duties are not
directly or indirectly related to any activity for which Executive had executive
responsibility for the Company or about which Executive had confidential
information. Persons, entities and/or companies that are considered in
substantial competition with the Company include all persons or entities and
that provide services that are both similar to the services provided by the
Company and those services are provided by the Company to its employees or
customers. For the avoidance of any doubt, the restricted entities are national
in scope and that this restriction applies throughout the United States.




b.

Non-Solicitation. The Executive agrees that during any period in which Executive
is employed by the Company, and for one (1) year after Executive’s termination
of employment, for any reason, Executive will not, either on his own behalf or
on behalf of any other person or entity, as an employee, partner, consultant,
independent contractor, owner, agent, or in any other capacity, directly or
indirectly: (i). solicit business from any client or employee of the Company, or
any of their affiliates with which Executive had contact, or responsibility for,
or about which Executive had knowledge of Confidential Information by reason of
Executive’s employment with the Company; (ii). solicit business from any client
or employee which was pursued by the Company or any of their affiliates and with
which Executive had contact, or responsibility for, or about which Executive had
knowledge of Confidential Information by reason of Executive’s employment with
the Company, within the twelve (12) month period prior to termination of
employment; or (iii). solicit, retain, employ, recruit or attempt to recruit any
person who on or during the ninety (90) days immediately preceding the date of
such solicitation or hire is or was an officer, executive or employee of the
Company or any of their affiliates, or whom Executive was involved in recruiting
while Executive was employed by the Company. (iv). the "solicit business"
restriction in subsections 7.B.i and 7.B.ii is limited to soliciting the type of
business or services provided by the Company to any client or member within the
thirty-six (36) month period prior to Executive's termination of employment.




8.

Construction of Restrictive Covenants. The parties agree that the covenants
contained in this Agreement are severable. If an arbitrator or court shall hold
that the duration, scope, area or activity restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or activity restrictions which are reasonable and
enforceable under such circumstances shall be substituted for the stated
duration, scope, area or activity restrictions to the maximum extent permitted
by law.




9.

Indemnification. The Company shall indemnify, hold harmless, and defend the
Executive against any and all claims arising out of, or in connection with the
Executive’s performance of his duties for, and on behalf of, the Company to the
full extent permitted by law but not in respect to claims in which it is
adjudicated in a decision on the merits that the Executive engaged in
fraudulent, grossly negligent, or criminal acts. Such right shall include the
right to be paid by the Company including attorney’s fees incurred in defending
any such claim in advance of its final disposition; provided, however, that the
payment of such expenses in advance of the final disposition of such claim shall
be made only upon delivery to the Company of any undertaking, by or on behalf of
the Executive, in which the Executive











FlitWays – Enterprise Ride Service




--------------------------------------------------------------------------------










agrees to repay all amounts so advanced if it should be ultimately determined
that the claim is not one to which Executive is entitled to indemnification.
This duty to indemnify shall survive the termination, expiration or cancellation
of this Agreement.




10.

Successors. This Agreement shall be binding upon the Company and the Executive,
their respective heirs, executors, administrators, successors and assigns. The
Executive will not assign or delegate any part of the Executive’s rights or
responsibilities under this Agreement to a third party unless the Board of
Directors agrees in writing to the assignment or delegation. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that would have been required to perform
it if no such succession had taken place.




11.

Entire Agreement. This document contains the entire Agreement of the Company and
the Executive. It may not be changed orally but only by an agreement in writing
signed by the Company and the Executive. This Agreement supersedes and cancels
any previous agreements between the Company and the Executive. If any term of
this Agreement is declared invalid by a court of competent jurisdiction the
other terms of this Agreement shall remain in effect.




12.

Governing Law, Jurisdiction and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of California, without reference to
principles of conflict of laws. jurisdiction and venue.  The Executive hereby
waives any objections to the jurisdiction and venue of said courts, including
any objection to personal jurisdiction, venue, and/or forum non-convenient, in
any proceeding by the Company to enforce its rights hereunder filed in said
courts. The Executive agrees not to object to any petition filed to remove,
transfer, re-file and/or dismiss an action filed by the Executive in a forum or
court other than the United States District Court in California. Should the
Executive object to such a petition, the Executive agrees to be responsible for
the Company's legal fees and expenses associated with such a petition.




13.

Survival of clauses. Those terms and provisions which, by their nature, survive
the termination, cancellation or expiration of this Agreement (which terms
include specifically Sections 5E, 6, 7, 8 and 9) shall survive the termination,
cancellation or expiration of this Agreement.




14.

Headings. The headings of this Agreement are not part of the provisions hereof
and shall have no force or effect.




15.

Notices. All notices and communications pursuant to this Agreement shall be
effective when actually received by the addressee. All notices and other
communications under this Agreement shall be in writing and shall be given by
hand delivery to the other party or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows, or to such other
address as either party furnishes to the other in writing in accordance with
this Section:




The Executive:

Tobi Mac Aro











FlitWays – Enterprise Ride Service




--------------------------------------------------------------------------------










600 Corporate Pointe

Suite 550

Culver City, CA 90230




And




General Counsel of FlitWays Technology Inc

600 Corporate Pointe

Suite 550

Culver City, CA 90230




16.

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.




17.

Tax Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state and local taxes that are required to be withheld by applicable laws or
regulations.




18.

No Implied Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provisions of, or to assert, any right under, this




Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.




19.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.

























[Signature Page To Follow]



































FlitWays – Enterprise Ride Service




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Executive has executed this Agreement and, pursuant to
the authorization of its Board, the Company has caused this Agreement to be
executed in its name on its behalf, all as of the day and year first above
written.







By: /s/ Tobi Mac Aro




Date: December 28, 2017




For the Company:  Tobi Mac Aro  







For the Executive:










By: /s/ Tobi Mac Aro

Tobi Mac Aro

















FlitWays – Enterprise Ride Service




--------------------------------------------------------------------------------













APPENDIX A







Incentive Bonus Table







Objectives

% age of bonus

based on salary

Pass (25%)

Met (50%)

Exceeded (100%)

Annual revenue growth

40%

100%

200%

300%

Stock price increase from 4Q

VWAP to 4Q VWAP

20%

200%

400%

600%

Number of new Enterprise

accounts with avg. monthly

revenue greater than $2,000

20%

30

65

100

Timely filing of all required

disclosures

5%

All

All

All

Equity capital raised

10%

$1mm

$2.5mm

$4mm

Global driver supply

5%

+ 20

+ 40%

+60%














FlitWays – Enterprise Ride Service


